U.S. BANK, NATIONAL ASSOCIATION, AS Successor TRUSTEE TO BANK OF AMERICA, N.A., as Successor by Merger to LaSalle Bank, N.A., as Trustee for the Certificateholders of the MLMI Trust, Mortgage Loan Asset-Backed Certificates, Series 2006-RM5, Plaintiff-Appellee, v. Josephine Lapiten DAGA, Defendant-Appellee, and Russell Bantangan Rumbawa; Gina Maria Son Elmer, Defendants-Appellants, and Mortgage Electronic Registration Systems, Inc., Solely as Nominee for ResMAE Mortgage Corporation; Department of Taxation - State of Hawai'i, Defendants-Appellees, and John Does 1-20; Jane Does 1-20; Doe Corporations 1-20; Doe Entities 1-20, Doe Governmental Units 1-20, DefendantsSUMMARY DISPOSITION ORDERAffirmed.